—Judgment unanimously affirmed without costs. Memorandum: Respondent Board of Education of City of Buffalo (Board), in soliciting bids for phase two of the construction of Northwest Academy, required the successful bidders to comply with a project labor agreement (PLA). After the Board issued the specifications including a PLA, petitioners commenced this CPLR article 78 proceeding seeking to set aside the bids and compel the Board to readvertise for bids with new specifications. Supreme Court properly granted the Board’s motion to dismiss the petition on the ground that the Board’s decision to adopt a PLA as a bid specification was made in conformity with the guidelines set forth by the Court of Appeals in Matter of New York State Ch., Inc., Associated Gen. Contrs. v New York State Thruway Auth. *802(88 NY2d 56). Unlike in Matter of Empire State Ch. of Associated Bldrs. & Contrs. v City of Oswego (239 AD2d 875), the record in this case contains a detailed projection of cost savings as a result of using a PLA, prepared by an engineering and architectural firm hired by the Board as a consultant. The record also demonstrates that labor unrest occurred during phase one of the project as a result of a union and non-union contractor being on the jobsite at the same time (cf., Matter of Empire State Ch. of Associated Bldrs. & Contrs. v City of Oswego, supra, at 876).
We have examined petitioners’ remaining procedural arguments for invalidation of the bidding procedure and conclude that they lack merit. In light of our determination, we do not reach respondents’ arguments concerning the lack of standing of petitioner Gregory R. Jones and the failure of petitioners to name necessary parties. (Appeal from Judgment of Supreme Court, Erie County, Flaherty, J. — CPLR art 78.) Present— Green, A. P. J., Hayes, Pigott, Jr., and Scudder, JJ.